DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element 3 in Figure 8a appears to be referencing the outer body 11a of cap 9 rather than the housing it is intended to reference. Figures 6 and 8b appear to depict element 3 referencing the correct structure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 29 is objected to because of the following informalities:  line 2 should read: “the medicament delivery device further comprises a medicament container….” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 is directed to a method of assembling a medicament delivery device and is stated to depend from claim 29, however, claim 29 is drawn to a medicament delivery device and corresponding sub-assembly and no method steps of assembly are set forth. For this reason the method step of claim 31 cannot be considered to further limit the subject matter of claim 29 as the previous method steps are not known from the chain of dependency and the preamble makes it clear that claim 31 is intended to further limit a method of assembly such as that of independent claim 30 and not claim a new method of assembling the device of claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination it is 
Allowable Subject Matter
Claims 16-28, and 30 are allowed.
Claim 29 would be allowable if amended to overcome the objection set forth above and claim 31 would be allowable if amended to overcome the rejection under 35 U.S.C. 112(d) set forth above.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Sall which teaches a medicament delivery device comprising a cap assembly (13) for a medicament delivery device comprising: a cap (11) having a tubular body provided with a distal opening (Figure 2), the cap being configured to be mounted to a proximal end of a medicament delivery device (Figure 1), a tubular remover (9) configured to be received in the distal opening of the cap (Figure 2), the remover having flexible radially inwards extending grippers configured to engage with a delivery member shield (see Paragraph [0041]; the shield is not depicted), wherein the remover is axially displaceable relative to the cap from a first position to a second position located distally relative to the first position, wherein in the second positon the grippers are configured to flex radially inwards to allow engagement with a delivery member shield (there’s play in the cap wherein the remover flange 9c is allowed to move while attached thereto and the grippers 9a are configured to remove the needle shield with a sufficient force applied to the cap). The instant independent claims differ from the prior art by the use of a remover insert which is received by the removed and attached to the cap. The insert functions by blocking the gripper members from extending radially inward to engage a cap until the remover is moved distally a certain distance relative to the cap and insert whereby the grippers are no longer blocked and are free to engage the needle shield so as to remove the shield with sufficient force applied to the cap assembly. A variety of needle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JUSTIN L ZAMORY/Examiner, Art Unit 3783     
                                                                                                                                                                                                       /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783